



COURT OF APPEAL FOR ONTARIO

CITATION: Sanzone v. Schechter, 2016 ONCA 566

DATE: 20160713

DOCKET: C60966

Strathy C.J.O., Brown and Huscroft JJ.A.

BETWEEN

Marie Sanzone

Plaintiff (Appellant)

and

Dr. Ira Schechter, Dr. Michael Schechter, and
    Schechter Dental

Defendants (Respondents)

Jamie Spotswood, for the appellant

Mario Delgado, for the respondents

Heard: June 30, 2016

On appeal from the judgment of Justice Suhail A.Q. Akhtar
    of the Superior Court of Justice, dated July 30, 2015.

Brown J.A
.:

[1]

The appellant, Marie Sanzone, commenced a malpractice action in 2011
    seeking damages against the respondent dentists for dental surgery performed in
    2009. The appellant has represented herself throughout most of the proceeding.
    The respondents moved for summary judgment, which the motion judge granted, dismissing
    the appellants action. She appeals.

[2]

In my respectful view, the motion judge erred in granting summary
    judgment because the moving party dentists failed to discharge their obligation
    to put their best evidentiary foot forward on their motion. I would grant the
    appeal and set aside the judgment.

PROCEDURAL HISTORY

[3]

Although the appellant commenced her action by Notice of Action in
    September 2011, she delayed in delivering a statement of claim until March
    2013, at which time she obtained a masters order extending the time to serve her
    claim. The master set a timetable for the respondents motion for security for
    costs and other matters. The respondents sought security for costs because the
    appellant lives in New York State.

[4]

A revised timetable was ordered in November 2013, which required the
    security for costs motion to be heard by the end of July 2014, and the
    appellant to set down her action for trial by the end of December 2014.

[5]

In August 2014, Master Brott dismissed the respondents security for
    costs motion, holding that the appellant had demonstrated impecuniosity. The
    respondents appeal was dismissed in October 2014.

[6]

In December 2014, respondents counsel informed the appellant that
    unless she delivered an expert report to support her claim, a motion for
    summary judgment would be brought to dismiss it. In February 2015, the
    respondents secured a date in Civil Practice Court for their motion. Following
    one adjournment requested by the appellant, the motion was heard in July 2015.

THE EVIDENCE BEFORE THE MOTION
    JUDGE

[7]

The primary relief sought by the respondents in their notice of motion
    was summary judgment dismissing the action because the appellant had not
    served any documentation in support of the allegations raised in the Statement
    of Claim or any qualified expert report establishing a breach of the standard
    of care provided by the Defendants or that such breach caused the Plaintiffs
    injuries. As alternative relief, the respondents sought an Order dismissing
    the action for delay as the Plaintiff has not set the matter down for trial as
    required under the timetable endorsed by the master.

[8]

In support of their motion, the respondents filed an affidavit from one
    of their lawyers describing the procedural history of the action and stating
    the appellant had not delivered an expert report in support of her claim.
    Neither of the respondent dentists filed an affidavit, nor did they file an experts
    report on the issue of the standard of care.

[9]

The appellant first filed a responding affidavit in which she explained
    the difficulties she faced as a self-represented litigant without legal
    training. As well, she described certain medical and financial challenges she
    faced.

[10]

In a supplementary affidavit filed a week before the motion hearing, the
    appellant deposed that she was looking to retain an expert and would comply
    with the
Rules of Civil Procedure
when she had retained one. The
    appellant also attached, as an exhibit, a July 27, 2014 one-page letter from a
    dentist, Dr. Stanley Shafer, in which he stated the respondent dentists had not
    met the standard of care in two respects. In her affidavit, the appellant
    deposed that the letter is by no means complete, however.

[11]

The respondents then filed a further affidavit stating that Dr. Shafers
    status as a dentist was listed as inactive in New York State, and his licence
    in Pennsylvania had expired in 2013.

THE REASONS OF THE MOTION JUDGE

[12]

The motion judge held that Dr. Shafers 2014 letter was inadmissible as
    an experts report because it was not an affidavit upon which the doctor could
    be cross-examined and did not comply with rule 53.03 governing expert reports.
    Even had he admitted the letter, the motion judge would not have given it any
    weight because it lacked specifics and any evidence of causation.

[13]

The motion judge referred to case law which states that in the absence
    of a supporting expert opinion, a plaintiff has no hope of success in a medical
    malpractice action and the action must be dismissed. He granted summary
    judgment on the basis the appellant had failed to file an expert report to
    support her allegation that the respondent dental surgeons had not met the
    standard of care when performing surgery on her.

ISSUES ON APPEAL

[14]

The appellant submits the motion judge committed
    two errors in dismissing her action:

i.

The motion judge erred in finding that Dr.
    Shafers letter was not admissible as an expert report on a summary judgment
    motion; and

ii.

The motion judge failed to accord the appellant,
    a self-represented litigant, an appropriate amount of leeway on procedural
    matters, with the result that the dismissal of her action was not a fair and
    just result in the circumstances.

ANALYSIS

First ground of appeal: The admissibility of
    Dr. Shafers letter

[15]

The appellant submits the motion judge erred in ruling that Dr. Shafers
    letter was inadmissible on the summary judgment motion. I do not agree. The
    principles governing the admissibility of evidence on a summary judgment motion
    are the same as those that apply at trial, save for the limited exception of
    permitting an affidavit made on information and belief found in rule 20.02(1)
    of the
Rules of Civil Procedure
.

[16]

As a general rule, when a party seeks to adduce expert evidence on a
    summary judgment motion, the evidence of the expert must comply with rule
    53.03, unless the opinion evidence is based on the witness observation of or
    participation in the events in issue, as explained in
Westerhof v. Gee
    Estate
, 2015 ONCA 206, 310 O.A.C. 335, at paras. 60-62. A party can file either
    an affidavit from the expert containing his or her opinion or an affidavit from
    the expert with the report attached:
Danos v. BMW Group Financial Services
    Canada, a division of BMW Canada Inc.
, 2014 ONSC 2060, [2014] O.J. No.
    1802, at para. 29, affd 2014 ONCA 887.

[17]

In the present case, Dr. Shafer was not a participant expert, and his
    letter of July 27, 2014 did not meet the requirements of rule 53.03: it lacked
    a proper statement of his qualifications; it did not set forth the reasons for
    his opinion in the depth required by rule 53.03(2.1)(6); nor was it accompanied
    by an acknowledgement of experts duty.

[18]

Moreover, on the motion the appellant did not purport to tender Dr.
    Shafers letter as an expert report. As stated in her July 13, 2015 affidavit,
    she was still looking to retain an expert. She attached Dr. Shafers letter
    as one from a qualified dentist [that] speaks to some issues involved in this
    claim. The letter is by no means complete, however.

[19]

Accordingly, I see no error in the motion judges ruling that Dr.
    Shafers letter was inadmissible on the summary judgment motion as the report
    of an expert.

Second ground of appeal: Whether the dismissal
    of the appellants action was fair and just in the circumstances

[20]

The appellant submits the dismissal of her action was not a fair or just
    result given her circumstances as an impecunious, self-represented litigant.
    The appellant contends the motion judge should have afforded her some leeway on
    procedural matters by (i) dispensing, in various ways, with the requirements of
    rule 53.03, (ii) affording her more time to comply with rule 53.03, or (iii)
    considering an alternative to the dismissal of her action.

[21]

Fairness requires a judge to accommodate a self-represented partys
    unfamiliarity with the litigation process to enable her to present her case to
    the best of her ability:

Davids v. Davids
(1999)
, 125 O.A.C. 375 (C.A.), at para.
    36. It is apparent from the transcript of the June 20, 2014 adjournment hearing
    that the motion judge tried very hard to do exactly that.

[22]

Of course, any accommodation made by a judge to a self-represented party
    must respect the rights of the other party:
Davids
, at para. 36. A
    defendant is entitled to expect that a claim of liability brought against it
    will be decided by the same rules of evidence and substantive law whether the
    plaintiff is represented by counsel or self-represented.

[23]

That said, when a represented party invokes the mechanisms available
    under the
Rules of Civil Procedure
to seek some relief against a
    self-represented party, the represented party must ensure it complies fully
    with its own obligations under the rules, and not use the rules to take unfair
    advantage of the self-represented litigant.

[24]

Rule 20.01(3) requires a defendant to move with supporting affidavit
    material or other evidence on a summary judgment motion. The respondent
    dentists, as the moving parties, bore the burden of persuading the court,
    through evidence, that no genuine issue requiring a trial existed:
Dawson
    v. Rexcraft Storage and Warehouse Inc
.
(1998), 111 O.A.C. 201
    (C.A.), at para. 16;
Connerty v. Coles
, 2012 ONSC 5218, [2012] O.J.
    No. 4313, at para. 9. They were not entitled to rely merely on the allegations
    in their statement of defence; the respondents were required to put their best
    evidentiary foot forward.

[25]

They did not do so. Instead, they submitted to the motion judge that the
    decision of this court in
Kurdina v. Dief
, 2010 ONCA 288, [2010] O.J.
    No. 1551, required the dismissal of the appellants action because the absence
    of any expert evidence in support of her claim demonstrated that no genuine
    issue requiring trial existed. The motion judge accepted that argument. In my
    respectful view, he erred in so doing in the circumstances of this case.

[26]

Kurdina
involved a negligence claim against two psychiatrists.
    They moved for summary judgment, which was granted. In dismissing the
    plaintiffs appeal, this court observed, at para. 3:

The respondents provided the evidence of Dr. Sugar, a qualified
    expert witness who swore that the respondents had not fallen below the standard
    of care in their treatment of the appellant.  To avoid summary judgment, the
    appellant was required to adduce some expert opinion evidence from a qualified
    psychiatrist supporting her claim that the care she received fell below the
    applicable standard of care.

[27]

In contrast to the evidence on the merits put forward by the moving
    party psychiatrists in the
Kurdina
case, in the present case the
    moving party dentists did not file any evidence going to the merits of their
    defence. They did not file their own affidavits explaining the treatment they
    gave the appellant, nor did they file an affidavit or report from a qualified
    expert on the issue of the standard of care. Instead, they filed affidavits
    from two associates in their counsels office: one recounting the procedural
    history of the action; the other providing information about Dr. Shafers
    qualifications.

[28]

The respondents submit two cases support their position that simply filing
    a lawyers affidavit was sufficient in the circumstances. In
Claus v.
    Wolfman
(1999), 52 O.R. (3d) 673 (S.C.), affd (2000), 52 O.R. (3d) 680
    (C.A.), defendant physicians and a hospital moved for summary judgment in a
    medical malpractice action arguing the plaintiff had failed to produce a
    supporting expert report. In the course of his reasons granting summary
    judgment, the motion judge commented that it would therefore be open to a
    court to grant summary judgment dismissing a claim of this nature even without
    the expert opinion of the defendants: at para. 12. That comment was
obiter
because, in fact, the moving party physicians had filed a report of their own
    expert on the motion. In dismissing the appeal, this court relied on that
    expert evidence, noting the defendant physicians have demonstrated that there
    is no evidence that such force as was applied [during the delivery] fell below
    an acceptable standard of care. The
Claus
case therefore does not
    support the respondents submission.

[29]

The second case is
Cassibo v. Bacso
, 2010 ONSC 6435, [2010]
    O.J. No. 5150, in which a defendant dentist obtained summary judgment
    dismissing a professional negligence claim. The plaintiff, who was represented
    by counsel, had not delivered an expert report by the time discoveries had
    concluded and the motion was brought. The motion judge observed, at paras. 15
    and 17, that some courts have held that in a limited class of cases a
    plaintiffs expert report is not necessary where an inference of a breach of
    care or causation can be made without the necessity of expert evidence.
    However, the motion judge rejected the plaintiffs submission that the moving
    party defendant was not entitled to summary judgment because he had not filed
    an expert report. The motion judge stated, at para. 20:

Such an argument if accepted would effectively reverse the
    evidentiary burden. It would also as a practical matter lead to a difficult
    situation for defendants who would be forced to obtain costly expert opinions
    to respond to a case which has not been fully articulated by the plaintiff.

[30]

I would respectfully disagree with that conclusion. First, the
    evidentiary burden on a moving party defendant on a motion for summary judgment
    is that set out in rule 20.01(3)  a defendant may move with supporting
    affidavit material or other evidence. As explained in
Connerty,
at
    para. 9, only after the moving party defendant has discharged its evidentiary
    burden of proving there is no genuine issue requiring a trial for its
    resolution does the burden shift to the responding party to prove that its
    claim has a real chance of success.

[31]

Second, the decision in
Cassibo
stands outside the overwhelming
    weight of the case law that when medical practitioners move for summary
    judgment to dismiss a malpractice action, they file evidence on the merits of
    their defence, including expert reports.
[1]
That general practice is consistent with the evidentiary obligation borne by
    moving parties on summary judgment motions.

[32]

In the present case, given the absence of evidence from the moving party
    dentists in support of their defence, the motion judge should have addressed
    the threshold question of whether the respondents had discharged their
    evidentiary obligation as moving parties under rule 20 to put their best foot
    forward by adducing evidence on the merits. In my respectful view, the motion
    judge erred in failing to address that question.

[33]

If the respondent dentists had filed evidence dealing with the merits of
    their defence in support of their summary judgment motion, it would have been
    open to the motion judge to treat the appellants failure to deliver a
    compliant experts report as a basis to dismiss her action. In light of the
    respondents failure to file any such evidence, it was not open to the motion
    judge to grant summary judgment. He erred in so doing.

[34]

In my view, the respondent dentists attempted to use rule 20 as a means
    to unfairly accelerate the delivery of an experts report by the appellant.
    Rule 53.03(1) requires a party who intends to call an expert witness at trial
    to serve a report not less than 90 days before the pre-trial conference. In
    the present case, no pre-trial conference date had been set.

[35]

Where no pre-trial conference date has been set, it is open to a party
    to accelerate the exchange of expert reports by requesting under rule 50.13(1)
    a case conference which can be scheduled at any time. At a case conference, a
    judge may give directions for any procedural step, including setting a timeline
    for the exchange of expert reports: rules 50.13(5)-(6). In crafting those
    directions at a case conference where the parties can raise all outstanding
    procedural issues, the judge can fairly balance the interests of both parties
    and establish a procedural roadmap for the balance of the proceeding tailored
    to the circumstances of the case and the abilities of any self-represented
    party. Single-judge case management, which addresses all the steps in a
    proceeding, not just the preparation of a single motion, offers a powerful tool
    by which judges can discharge their duty to accommodate self-represented
    parties unfamiliarity with the litigation process to enable them to present
    their case to the best of their abilities.

[36]

Although the parties had attended two case conferences before masters
    prior to the respondents launching their summary judgment motion, no timetable
    had been set for the exchange of expert reports. The timetables set by the
    masters had focused on the respondents motion for security for costs.
    Accordingly, when the respondents brought their summary judgment motion, the
    appellant was not in default of her obligations under the rules regarding the
    delivery of an experts report. By resorting to rule 20 to compel the
    self-represented appellant to deliver an expert report, without meeting their
    own evidentiary obligations as moving parties under the rule, the defendants
    used the rules in a procedurally inappropriate manner.

[37]

In those circumstances, the motion judge should not have granted summary
    judgment but, instead, should have focused on the moving parties alternative
    relief  the dismissal of the action because the appellant had not set it down
    for trial by December 31, 2014, as directed by a master. Had the motion judge
    done so, no doubt he would have concluded that this action had reached the
    point where case management by a single judge was required in order to address
    the legitimate desire of the respondents to see the action moved along, while
    accommodating, in a reasonable and practical manner, the self-represented
    appellants unfamiliarity with the process to enable her to present her case to
    the best of her ability.

DISPOSITION

[38]

For these reasons, I would grant the appeal, set aside the summary
    judgment dismissing the action, and award the appellant costs of the appeal
    fixed in the amount of $5,000, inclusive of disbursements and HST.

Released: GRS (July 13, 2016)

David Brown J.A.

I agree G.R. Strathy
    C.J.O.

I agree Grant
    Huscroft J.A.





[1]
See, for example, the type of evidence filed by moving party medical
    practitioners on summary judgment motions in
Kay v. Credit Valley Hospital
,
    2008 CanLII 431 (ON SC), at para. 7;
Farooq v. Miceli
, 2012 ONSC 558, at
    para. 16;
Suwary v. Womens College Hospital
, [2008] O.J. No. 883
    (S.C.), at para. 7;
Markowa v. Adamson Cosmetic Facial Surgery Inc.
,
    2012 ONSC 1012, [2012] O.J. No. 762, at para.62;
McNeil v. Easterbrook
,
    [2004] O.J. No. 3976 (S.C.), at para. 7;
Samuel v. Ho
, [2009] O.J. No.
    172 (S.C.), at para. 6.


